NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


GERALD J. BRIELMAIER,                   )
                                        )
             Appellant,                 )
                                        )
v.                                      )           Case No. 2D18-541
                                        )
BILL FURST, as Sarasota County Property )
Appraiser, and LEON M. BIEGALSKI, as )
Executive Director of the Department of )
Revenue,                                )
                                        )
             Appellees.                 )
                                        )

Opinion filed September 13, 2019.

Appeal from the Circuit Court for Sarasota
County; Andrea McHugh, Judge.

David A. Wallace and Amanda R. Kison of
Bentley & Bruning, P.A., Sarasota, for
Appellant.

Jason A. Lessinger, J. Goeffrey Pflugner,
Anthony Manganiello, III, and Mark C.
Dungan of Icard, Merrill, Cullis, Timm,
Furen & Ginsburg, P.A., Sarasota, for
Appellee Bill Furst.

Ashley Moody, Attorney General, and
Robert P. Elson, Senior Assistant Attorney
General, Tallahassee, for Appellee Leon M.
Biegalski.
BLACK, Judge.

              Gerald Brielmaier filed a lawsuit against the Sarasota County Property

Appraiser (Property Appraiser) and the Executive Director of the Florida Department of

Revenue (Director) after the Property Appraiser recorded a tax lien on his home

pursuant to section 196.161(1)(b), Florida Statutes (2016), and revoked his homestead

tax exemption.1 Mr. Brielmaier brought the suit after the Property Appraiser determined

that for approximately nine years Mr. Brielmaier had been benefiting from a homestead

tax exemption on his Sarasota County home while simultaneously receiving the benefit

of a tax exemption in Wisconsin based upon permanent residency there in violation of

section 196.031(5). Mr. Brielmaier now appeals the entry of the final summary

judgment in favor of the Property Appraiser and the Director, raising five issues. We

affirm in all respects. With regard to the second issue raised on appeal concerning the

circuit court's interpretation and application of section 196.161(1)(b), we affirm for the

reasons set forth in Fitts v. Furst, 2D18-538 (Fla. 2d DCA Sept. 13, 2019). We make no

comment on the remaining issues raised on appeal.

              Affirmed.



VILLANTI and MORRIS, JJ., Concur.




              1Mr.  Brielmaier also lost the benefit of the "Save Our Homes" tax cap.
See art. VII, § 4(d)(1), Fla. Const.; § 193.155(8), Fla. Stat. (2016).




                                            -2-